McCay, Judge.
1. Whether that section of the Code permitting a plaintiff who has sued before the statutory bar has attached, and whose suit has been dismissed, to sue again within six months from the dismissal, be of force as a qualification of the limitation Act of March, 1869, or not, this action is barred. The plaintiff shows, by his own evidence, to-wit: by the judgment of dismissal, that he did not bring any suit before the 1st January, 1870, in a Court having jurisdiction. A suit in a Court having no jurisdiction is no suit at all; it is simply a nullity.
2. What was the ground of the want of jurisdiction does not appear. The judgment, not excepted to at the time, is conclusive that the Court had no jurisdiction. It is not competent now to open that judgment, either to show that it was based on bad law or untrue facts. The judgment does not even come within that class of judgments which the Chief Justice of this Court, in his dissenting opinion, in Tison vs. McAfee, refers to, to-wit: judgments, on their face, beyond the power, and therefore the jurisdiction of the Court. It is simply “for want of jurisdiction.” To permit the party affected by it to show now, by parol, that the reason of the Judge for so adjudging was that the debt sued on was a negro debt, would be to permit a judgment, not void on its face, to be attacked by parol, and without any charge of fraud, a practice which, however it might, in this particular case, advance the cause of legal right, would be subversive of the fundamental principles of the law, and against the soundest public policy.
Judgment affirmed.